DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered. Claims 1 and 3-9 are pending. Claim 2 has been canceled. Claims 5-8 have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2016062713, original and translation with IDS dated 06/21/2018) in view of Kikuchi et al., (US2003007283) hereinafter Kikuchi. 
Regarding Claim 1, Hiroaki discloses a method of manufacturing a fuel cell stack (Hiroaki [0001]), comprising placing a stack of a plurality of cells (laminated body “11”) (Hiroaki [0009]) in a casing “22” (Hiroaki [0010]) by moving the stack relative to the casing in a lamination direction “S” (stacking direction) of the stack (Hiroaki Fig. 6, Stack “1” is pushed into the casing “22” [0022]), the case body “22” being a rectangular parallelepiped, having four side surfaces and a bottom surface and opposite the bottom surface an opening (Hiroaki [0010]), thus reading on having an opening to have at least a 
In a similar field of endeavor as it pertains to a fuel cell stack (Kikuchi [0004]), Kikuchi teaches a fuel cell stack “11” (Kikuchi [0033]) in a cover “20” (Kikuchi [0032]) and attaching a support unit “22” (Kikuchi [0036]), reading on a connector, for measuring cell voltage (Kikuchi [0036]), to a groove “16” in a separator “14” (Kikuchi [0035], see also Fig. 6), reading on a specific portion of at least one of the cells in the casing, the specific portion being exposed from the casing through the opening (Kikuchi Fig. 6), wherein the connector “22” includes a terminal “21” (Kikuchi [0036]), which protrudes from the main body “22a” (Kikuchi [0036], Fig. 5), thus reading on a protrusion serving as a leading end of the connector, and the step of attaching the connector includes pushing the connector into the groove “16”, reading on a predetermined position after the worker visually confirms that the protrusion is in contact with the cell that is an attachment target, at top of the separator “14”, since the terminal “21” is in contact with the separator “16” and then is pushed all the way into the groove “16” (Kikuchi Fig. 4), and attaching the connector by moving an entirety of the connector “22” in parallel with a surface direction of the cells, surface direction being orthogonal to the direction of cell stacking (Kikuchi Fig. 6) towards the groove “16”and in a diagonal direction relative to the substantially rectangular outer shape of the cells in the attaching of the connector, since terminal “21” is angled from main body portion diagonally relative to the outer shape of the cells, (Kikuchi Fig. 6). Kikuchi teaches that this connector allows for monitoring of the cell voltage to monitor the state of individual cells (Kikuchi [0005]) and since the terminal is in the groove, it is possible to maintain contact even in the case of vibration, thus improving reliability in monitoring (Kikuchi [0064]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell stack of Hiroaki to include a voltage measuring connector as taught by Kikuchi in order to 
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate way to push the connector on, such as a worker doing it by hand, in order to ensure good connection between the connector and the fuel cell. 
Regarding Claim 3, Modified Hiroaki discloses all of the claim limitations as set forth above. Kikuchi further teaches the direction the terminals “21” are put into the separator groove is a diagonal direction that is from an upward side toward a downward side and from a farther side to a closer side (See Annotated Kikuchi Fig. 6). 

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale

Annotated Kikuchi Fig. 6
Regarding Claim 4, Modified Hiroaki discloses all of the claim limitations as set forth above. Hiroaki further discloses the casing “22” having four side surfaces (Hiroaki [0010]), which the long 
Kikuchi further teaches connector “22” attached at a position closer to the analogous first side wall (taken as long left hand side in stacking direction of Kikuchi Fig. 6) than to the analogous second side wall (taken as long opposing right hand side in stacking direction of Kikuchi Fig. 6), since the connector “22” (Kikuchi Fig. 6) is on the left side, thus closer to the first side wall. Modified Hiroaki does not explicitly disclose wherein the worker stands by the first side wall in the step of attaching a connector. 
It would have been obvious at the time the invention was filed to ensure the worker was standing closest to the where the connector needs to be attached, that is, by the first side wall as taught by Kikuchi, in order to improve the efficiency and comfort of the worker, while still ensuring the connector is appropriately attached to the fuel cell.
Regarding Claim 9, Modified Hiroaki discloses all of the claim limitations as set forth above. Hiroaki is silent regarding the connector. 
Kikuchi further teaches wherein the connector “22” is attached to the specific portion (groove “16”) of the separator “14” (Kikuchi [0036], see also Fig. 4) of the at least one of the cells “10”, the protrusion “21” is in contact with a separator “14” of the cell that is the attachment target (Kikuchi [0036]) such that the protrusion “21” is electrically connected to the separator “14”, since the terminal “21” measures the voltage of the separator (Kikuchi [0036]) and it is desired to maintain [electrical] contact (Kikuchi [0051]).
Response to Arguments
Applicant’s arguments filed 10/01/2020 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722                        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722